                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

FAITH ROSALIND MILLER,
                                                                Case No. 3:18-cv-01285-AC
              Petitioner,
                                                                                    ORDER
       v.

PAULA MYERS, Superintendent,
Coffee Creek C01Tectional Institution,

              Respondent.

ACOSTA, Magistrate Judge.

       The Court GRANTS Petitioner's Motion for Voluntary Dismissal of Federal Habeas Corpus

Petition (ECF No. 21).

       IT IS SO ORDERED.

       DATED this / 6 ~ o f April, 201~,/-          0
                                              .;J ·-·-
1 -ORDER
